COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


DENNIS GLEN GRAY BULLINS
                                                MEMORANDUM OPINION *
v.   Record No. 2303-97-3                           PER CURIAM
                                                   JUNE 2, 1998
DREAMA DAWN WITT BULLINS


             FROM THE CIRCUIT COURT OF CARROLL COUNTY
                       Duane E. Mink, Judge

           (James T. Ward, on briefs), for appellant.
           (Cheryl Watson Smith; G. Marshall Mundy;
           Mundy, Rogers & Frith, on brief), for
           appellee.



     Dennis Glen Gray Bullins appeals the decision setting the

amount of spousal support paid to his wife, Dreama Dawn Witt

Bullins.   He contends that the trial judge erred by awarding wife

more support than she sought.   In a cross appeal, the wife

contends that the trial judge erred by failing to award her

attorney's fees.   Upon reviewing the record and briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the decision of the trial court.
 See Rule 5A:27.

     A commissioner in chancery heard the evidence and

recommended $1,000 per month spousal support.     The trial judge

ordered the recommended amount.   On appeal, we apply the

following standards:
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
           The commissioner's report is deemed to be
           prima facie correct. The commissioner has
           the authority to resolve conflicts in the
           evidence and to make factual findings. When
           the commissioner's findings are based upon
           ore tenus evidence, "due regard [must be
           given] to the commissioner's ability . . . to
           see, hear and evaluate the witness at first
           hand." Because of the presumption of
           correctness, the trial judge ordinarily must
           sustain the commissioner's report unless the
           trial judge concludes that it is not
           supported by the evidence.


Brown v. Brown, 11 Va. App. 231, 236, 397 S.E.2d 545, 548 (1990)

(citations omitted).
     The wife's evidence proved that her monthly expenses totaled

approximately $2,300, which included an estimated cost for

replacing her ten-year-old car.    At the commissioner's hearing,

the wife testified that she ceased contributing ten percent of

her salary to her 401(k) retirement plan because she could not

afford to do so.   She noted that she would incur additional costs

for real estate taxes and insurance which she was not currently

paying.   She also testified that she could only afford to replace

her vehicle "if [she] was tight with money" and "just cut down on

some other things."

     The commissioner found wife's listed expenses to be

reasonable.   Although the commissioner noted that the wife had

expressed her thought that $750 would be sufficient spousal

support, the commissioner determined that wife's gross monthly

earnings were $1,264.   Based on these considerations and the

statutory criteria, the commissioner ruled that a spousal support



                                  -2-
award of $1,000 was appropriate.

        The evidence supports the trial judge's adoption of the

commissioner's recommendations.
          In awarding spousal support, the chancellor
          must consider the relative needs and
          abilities of the parties. He is guided by
          the nine factors that are set forth in Code
          § 20-107.1. When the chancellor has given
          due consideration to these factors, his
          determination will not be disturbed on appeal
          except for a clear abuse of discretion.


Collier v. Collier, 2 Va. App. 125, 129, 341 S.E.2d 827, 829

(1986).    The evidence clearly proved that wife's monthly earnings

fell approximately $1,000 short of her monthly expenses.       Because

the commissioner's award was based upon the statutory factors and

was supported by the evidence, we find no error.
                            Attorney's Fees

        An award of attorney's fees is a matter submitted to the

sound discretion of the trial judge and is reviewable on appeal

only for an abuse of discretion.        See Graves v. Graves, 4 Va.

App. 326, 333, 357 S.E.2d 554, 558 (1987).       The key to a proper

award of counsel fees is reasonableness under all the

circumstances.     See McGinnis v. McGinnis, 1 Va. App. 272, 277,

338 S.E.2d 159, 162 (1985).    The record indicates that the wife

listed attorney's fees among her monthly expenses.       In addition,

the trial judge noted that wife used $12,000 from the parties'

joint checking account to pay her expenses, which included legal

fees.    Under the circumstances, we cannot say that the trial

judge abused his discretion in refusing to award attorney's fees



                                  -3-
to wife.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                        Affirmed.




                               -4-